              Case 2:20-cr-00131-RSM Document 42 Filed 12/08/20 Page 1 of 3




 1                                                          Chief Judge Ricardo S. Martinez
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
 8
       UNITED STATES OF AMERICA,                            NO.    CR20-131-RSM
 9
                                      Plaintiff,
10                                                          ORDER
       v.
11
12     ERICK URBINA-ESCOTO,
13
                                      Defendant.
14
15          The Court issues this order after reviewing the government’s second unopposed
16 motion to continue trial.
17        Trial is currently scheduled for December 15, 2020. Trials are not being held in the
18 Seattle Courthouse during the month of November due to the COVID-19 pandemic.
19          The defendant is currently in ICE custody on an immigration detainer.
20 Communication between defense counsel and the defendant has been difficult to arrange and
21 somewhat sporadic.
22          Defense counsel has indicated that the defense does not oppose the request for a
23 continuance but that Mr. Urbina-Escoto will not be signing a speedy trial waiver.
24        Having considered the proposed requests for a continuance, any responses and
25 objections, and all the files and records herein, the Court finds and rules as follows:
26        The facts supporting continuing the trial and excluding the consequent delay include
27 the following: (a) the number of related indictments and related defendants; (b) the nature of
28

     Order - 1
     U.S. v. Urbina-Escoto., CR20-131-RSM
               Case 2:20-cr-00131-RSM Document 42 Filed 12/08/20 Page 2 of 3




 1 the prosecution, which includes wiretaps over multiple phone lines; (c) the significant
 2 sentences faced by the defendant as currently charged, (d) the volume of discovery which
 3 has resulted in the appointment of a discovery coordinator at the request of the defendants,
 4 and (e) the need for defense counsel to have an appropriate period to review discovery,
 5 consult with their clients, and prepare a defense.
 6           Additional facts supporting continuing the trial and excluding the consequent delay
 7 include the following: (a) given the COVID-19 pandemic the Court is currently closed, no
 8 jury trials are being held, and it is unlikely it will be possible that a case of this size will be
 9 tried in the immediate future, and (b) the difficulties that the COVID-19 pandemic has
10 imposed on counsel in consulting with their clients, especially those who are incarcerated. In
11 this regard, the Court adopts the facts set forth in in its General Orders, which are
12 incorporated by this reference, issued since the inception of the pandemic.
13           THIS COURT FINDS, pursuant to Title 18, United States Code, Section
14 3161(h)(7)(B)(i) and (ii) that this case is sufficiently unusual and complex, due the nature of
15 the investigation and prosecution, and that the COVID-19 pandemic will adversely impact
16 the counsels’ ability to effectively consult with their clients and prepare for trial, and that the
17 COVID-19 pandemic will prevent the Court from holding a multi-defendant trial in the
18 immediate future, such that it is unreasonable to expect adequate preparation by the parties
19 for pretrial proceedings or for the trial itself by the current trial date, or for the immediate
20 future.
21           THE COURT THEREFORE FINDS that failure to grant the continuance in this case
22 would likely make the continuation of these related proceedings impossible and result in a
23 miscarriage of justice, because failing to continue this matter for a considerable period of
24 time would deny counsel for the parties the reasonable time necessary for effective
25 preparation, due to defense counsels’ need for more time to review the considerable volume
26 of discovery and evidence produced, and still to be produced, and to consider possible
27 defenses and motions, taking into account the exercise of due diligence.
28

      Order - 2
      U.S. v. Urbina-Escoto., CR20-131-RSM
               Case 2:20-cr-00131-RSM Document 42 Filed 12/08/20 Page 3 of 3




 1          THE COURT FINDS, in light of these factors, that it is unlikely that the parties can
 2 be reasonably ready to try this matter before February 1, 2021, at the earliest.
 3          THIS COURT FINDS, pursuant to Title 18, United States Code, Section 3161(h)(6)
 4 and (7), that this is a reasonable period of delay. The Court finds that given the complexity of
 5 the case and the volume of discovery produced, and still to be produced, that more time is, in
 6 fact, necessary.
 7          THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code,
 8 Sections 3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a continuance,
 9 and that they outweigh the interests of the public and the defendant in a speedy trial.
10          THIS COURT FURTHER FINDS that all of the additional time requested between
11 the current trial date of and the new trial date of February 1, 2021, is necessary to provide
12 counsel for the defendant the reasonable time necessary to prepare for trial.
13          NOW, THEREFORE, IT IS HEREBY ORDERED that the trial date will be
14 continued until February 1, 2021, at 9:00 a.m.
15          IT IS FURTHER ORDERED that the time between this date and the new trial date is
16 excluded in computing the time within which a trial must be held pursuant to Title 18,
17 United States Code, Section 3161, et seq.
18          DATED this 8th of December, 2020.
19
20
21
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
22
   Presented by:
23 BRIAN T. MORAN
24 United States Attorney
25 /s/ Stephen Hobbs
26 STEPHEN HOBBS
   BENJAMIN DIGGS
27 Assistant United States Attorneys
28

      Order - 3
      U.S. v. Urbina-Escoto., CR20-131-RSM
